FILED
                            NOT FOR PUBLICATION                               OCT 29 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10528

               Plaintiff - Appellee,             D.C. No. 1:03 CR-0560 SOM

  v.
                                                 MEMORANDUM*
WALLACE SHIMABUKURO, JR., AKA
Wally Shimabukuro,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                 Susan Oki Mollway, Chief District Judge, Presiding

                            Submitted October 9, 2014**
                                Honolulu, Hawaii

Before:        TASHIMA, RAWLINSON, and CLIFTON, Circuit Judges.

       Wallace Shimabukoro, Jr. appeals the district court’s imposition of his

sentence and special conditions of supervised release. He argues that the district

court erred by sentencing him to a term of imprisonment above the Sentencing

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
Guideline range and by imposing unreasonable special conditions of supervised

release. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.

      1.     We review the district court’s consideration of the sentencing

guidelines range and the substantive reasonableness of the ultimate sentence for

abuse of discretion. United States v. Autery, 555 F.3d 864, 871 (9th Cir. 2009);

United States v. Tadeo, 222 F.3d 623, 625 (9th Cir. 2000). When a district court

imposes a sentence outside the recommended guidelines range, it must provide an

explanation “sufficiently specific to allow [an appellate court] to conduct a

meaningful review.” United States v. Musa, 220 F.3d 1096, 1101 (9th Cir. 2000);

see 18 U.S.C. § 3553(c)(2). The district court repeatedly stated that it departed

from the sentencing guideline due to the “duration and extent and nature” of

Shimabukuro’s lies. The district court’s “explanation [was] sufficient to provide

us with a basis to review the sentence, and thus meets the requirements of 18

U.S.C. § 3553(c)(2).” Musa, 220 F.3d at 1101. Because the district court’s

explanation was “sufficiently specific” and supported by the record, the district

court did not abuse its discretion in its sentencing decision. See id.

      2.     In reviewing a condition of supervised release, the Court must

determine the “substantive reasonableness of the supervised release conditions,

‘accounting for the totality of the circumstances presented to the district court.’”


                                           2
United States v. Wolf Child, 699 F.3d 1082, 1090 (9th Cir. 2012) (quoting United

States v. Collins, 684 F.3d 873, 887 (9th Cir. 2012)). Because Shimabukuro did

not object to any of the conditions at sentencing, we review the district court’s

decision for plain error, i.e., to determine if there was “(1) error, (2) that is plain,

(3) that affects substantial rights, and (4) seriously affects the fairness, integrity, or

public reputation of judicial proceedings.” United States v. Jeremiah, 493 F.3d
1042, 1047 n.3 (9th Cir. 2007). We conclude that the district court did not plainly

err in its imposition of the special conditions of supervised release because the

conditions serve the permissible aims of rehabilitation, deterrence, and the

protection of the public, and do not infringe on Shimabukoro’s liberty more than is

reasonably necessary. See Collins, 684 F.3d at 887.

       Accordingly, the judgment and sentence of the district court is AFFIRMED.




                                            3